Detailed Action
This office action has been issued in response to communications filed 3/7/2022, Appeal Brief filed 6/29/2022, and Examiner’s Interview conducted 6/22/2022. Claims 6, 13 and 16 are amended and claims 7, 14 and 15 were canceled via Examiner amendment detailed below. Claims 1-6, 8-13 and 16-20 are pending and are examined.
Reopen Prosecution
After an appeal brief under 37 CFR 41.37 has been filed and the examiner has considered the issues on appeal, and the examiner may:
(A) reopen prosecution to enter a new ground of rejection with approval from the supervisory patent examiner (see MPEP § 1207.04); 
/TAGHI T ARANI/           Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                             
(B) allow the application if the examiner determines that the rejections have been overcome and no new ground of rejection is appropriate; or 
(C) maintain the appeal by conducting an appeal conference (MPEP § 1207.01) and drafting an examiner’s answer (MPEP § 1207.02).
/TAGHI T ARANI/           Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terry Callaghan, Reg. No. 34559, on 8/22/2022.
Claims 6, 13 and 16 have been amended.  
Claims 7, 14 and 15 have been canceled.
This application has been amended as follows:
In the claims:

6. (Currently Amended) A configurable transmitter for transmitting signals to a remote device, the configurable transmitter comprising: 
an RF transmitter configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and to transmit an RF signal to the remote device in an operating mode where the transmitted RF signal includes the learned characteristics of the received RF signal; 
a local memory device for storing channel data representing the learned characteristics of the received RF signal and for storing a unique identification code and a cloud encryption key, wherein the channel data is in a form that may be downloaded though the Internet to another configurable transmitter that can then replicate the received RF signal without having to receive the RF signal and learn the characteristics of the RF signal; 
an interface configured to communicate with an Internet server; and 
a controller coupled to the local memory device and the interface, the controller configured to retrieve the channel data from the local memory device, to encrypt the channel data using the cloud encryption key and to transfer the encrypted channel data for remote storage in the Internet server through the interface.

7. (Cancelled)

13. (Currently Amended) A configurable transmitter for transmitting signals to a remote device, the configurable transmitter comprising: 
a local memory device for storing a unique identification code and a cloud encryption key; 
an interface configured to communicate with an Internet server; 
a controller coupled to the local memory device and the interface, the controller configured to receive encrypted channel data from the Internet server through the interface, to decrypt the encrypted channel data using the cloud encryption key and to store the channel data in the local memory device, wherein the channel data represents characteristics of an RF signal to which the remote device is responsive; 
an RF transmitter configured to transmit an RF signal to the remote device where the transmitted RF signal has the characteristics represented by the channel data, wherein the RF transmitter transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal; and 
an RF receiver configured to receive the RF signal during a training mode in order to learn the characteristics of the received RF signal, and wherein the controller stores the learned characteristics of the received RF signal as channel data in the local memory device.

14. (Cancelled) 

15. (Cancelled) 

16. (Currently Amended) The configurable transmitter of claim 13, wherein the controller is further configured to retrieve and encrypt the channel data in the local memory device and to transmit the channel data for storage in the Internet server using the interface.

Response to Arguments
Applicant’s arguments, see pages 9-21 in Appeal Brief, filed 6/29/2022, with respect to independent claims 1, 6 and 13, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Geerlings (US 2011/0018694 A1) in view of Leavy (US 10242217 B1), further in view of Kagawa (US 2005/0225457 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-13 and 16-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Independent claims 1, 6 and 13 are allowed for reasons argued by applicant in pages 9-21 in Appeal Brief, filed 6/29/2022, and for reasons explained below.
As to independent claims 1, 6 and 13 the prior art including Geerlings (US 2011/0018694 A1), Leavy (US 10242217 B1) and Kagawa (US 2005/0225457 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Geerlings (prior art on the record) teaches a transmitter which can transmit coded RF energy to a remote control system that is responsive to the trained signal. Once trained, the transceiver can transmit the coded RF energy to the remote control system. A control code and carrier frequency of the transmitted energy is stored in the memory of the trainable transmitter.
Leavy (prior art on the record) teaches a secure collaboration app which works in conjunction with a security platform utilizing a message encryption key which is stored in the sender’s and receiver’s appID. Users are capable of uploading encrypted content to a secure file repository. This data may be downloaded and decrypted from this secure file repository.
Kagawa (prior art on the record) teaches a vehicle to vehicle communication system in which a vehicle communication device is installed on each vehicle for transmission of data.
Additionally, Blaker (US 2006/0232376 A1), teaches a trainable transceiver system fixedly couple to a vehicle interior element. The transceiver being configured to receive a characteristic of the activation signal in memory and retransmit the characteristic of the activation signal.
Additionally, Witkowski (US 2008/0068205 A1), teaches a method for training a trainable transmitter in a vehicle that includes receiving a request to enter a training mode of the trainable transmitter from a user, beginning a training mode of the trainable transmitter, receiving a control signal from an original transmitter associated with a remote control system, detecting a frequency and control data of the control signal.
Additionally, Reene (US 2006/0226949 A1), teaches a trainable transmitter includes a receiver circuit and a control circuit. The receiver circuit is configured to receive signals. The control circuit is coupled to the receiver circuit and is configured to determine a noise level for a frequency range of the receiver circuit. The control circuit is further configured to select and provide a receiver threshold to the receiver circuit. The receiver threshold is variable based on the noise level. The trainable transmitter may be integrated in a vehicle, in particular a vehicle interior element.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “encrypting the channel data in the local memory device of the first configurable transmitter using the cloud encryption key stored in the local memory of the first configurable transmitter; transmitting the unique configurable transmitter identification code of the first configurable transmitter and the encrypted channel data to the Internet server; storing the encrypted channel data in the Internet server;” and “transmitting the encrypted channel data from the Internet server to the second configurable transmitter; and storing the received channel data in the local memory device of the second configurable transmitter”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-6, 8-13 and 16-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438